[Cite as Brown v. Cincinnati, 2020-Ohio-5418.]




                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



TERRY BROWN,                                     :   APPEAL NO. C-200031
                                                     TRIAL NO. A-1900301
        Plaintiff-Appellee,                      :

                                                 :     O P I N I O N.
  vs.
                                                 :

CITY OF CINCINNATI,                              :

     Defendant-Appellant.                        :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Dismissed in Part, Affirmed in Part, Reversed in Part, and
Cause Remanded

Date of Judgment Entry on Appeal: November 25, 2020


Terry Brown, pro se,

Paula Boggs Muething, City Solicitor, and Mark R. Manning, Assistant City Solicitor, for
Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Judge.

       {¶1}   In this replevin and conversion action with a somewhat messy procedural

backdrop, appellant-defendant city of Cincinnati asks us to reverse the denial of summary

judgment to it, largely based on immunity. We agree in part. The city’s effort to secure

summary judgment on all claims is premature, as the trial court has not concluded the case,

and thus we lack appellate jurisdiction to entertain the merits of this dispute. But the court

was wrong to deny the city immunity on the conversion claim, in part, because the city

secured some of the property in question pursuant to a governmental function, and no

exception to immunity applies. The same cannot be said, however, for the replevin claim,

which only seeks the return of the property and not damages. Therefore, we dismiss this

appeal in part, affirm in part, and reverse in part, and remand for further proceedings.

                                              I.

       {¶2}   Plaintiff-appellee Terry Brown was charged with domestic terrorism in 2016,

after allegedly issuing threats to the Hamilton County Prosecutor’s Office and the Cincinnati

Police Department. As part of the investigation, police executed a search warrant at Mr.

Brown’s house, seizing approximately 20 items that were ostensibly related to the case.

These include a revolver and ammunition, several computers, electronic devices, USB

drives, and other miscellaneous items. He was arrested two days later.

       {¶3}   The criminal matter against Mr. Brown proceeded to trial and, after an initial

mistrial, he was acquitted at his encore trial in 2018. Eager to reclaim his property after his

victory, Mr. Brown sued the city for replevin (or in the alternative, conversion) of 30–35

items of personal property that he alleges police seized. The police department has a record

of approximately 20 of those items, but Mr. Brown insists that the city possesses 10–15

additional items, including a wallet, MP3 player, and clothing. Finally, Mr. Brown also


                                              2
                       OHIO FIRST DISTRICT COURT OF APPEALS




brought claims for damage to two vehicles—alleging that the city crushed a 1998 Mazda and

caused unspecified damage to a 1997 Oldsmobile. It is undisputed that the city attempted to

return the items identified in its records to Mr. Brown on several occasions. Mr. Brown,

however, has refused to accept those items until the conclusion of the entire case.

       {¶4}   In response to Mr. Brown’s suit, the city moved for summary judgment, which

the trial court granted in part and denied in part. The court granted summary judgment for

the city on the issues relating to the two vehicles (those are not before us in this appeal).

However, the trial court denied the city’s motion as to the personal items. In so concluding,

the court expressed concern about a discrepancy between the search warrant report (Exhibit

D) and the inventory report (Exhibit A). In short, the inventory report contains a few more

items than the search warrant report. The court noted that this discrepancy could result

from officers grouping items together on the handwritten search warrant report, with the

inventory report spelling out the items in more detail. Additionally, the court noted that a

couple of items not listed on the search warrant report might have been taken during the

arrest instead of during the search. Regardless, because the court could not ascertain the

origin of the discrepancy, it determined that summary judgment was inappropriate “as to

these items.” However, the court failed to elucidate whether “these items” include all 30–35

personal items that Mr. Brown disputes or whether it encompasses only the items that

reflect the discrepancy highlighted by the court. Finally, the trial court denied the city’s

defenses, including the defense of immunity. The city now appeals on the basis of the denial

of tort immunity, under R.C. 2744.02(C).

                                              II.

       {¶5}   In its sole assignment of error, the city argues that the trial court erred by not

granting its summary judgment motion in full. The city primarily argues that it should

                                              3
                        OHIO FIRST DISTRICT COURT OF APPEALS




]prevail on the merits, and presents its immunity argument from both of Mr. Brown’s claims

(replevin and conversion) in the alternative. However, the city faces a jurisdictional hurdle

which limits the scope of our appellate review.          We first address that jurisdictional

limitation, and then we discuss the city’s alternative immunity argument.

                                               A.

       {¶6}    Contrary to the city’s argument, we do not have appellate jurisdiction to

review the merits in this case. The Ohio Constitution provides that “[c]ourts of appeals shall

have such jurisdiction as may be provided by law to review * * * final orders of the courts of

record inferior to the court of appeals * * * .” Article IV, Section 3(B)(2). Thus, “[i]f an

ogrder is not final, [] an appellate court has no jurisdiction.” Gen. Acc. Ins. Co. v. Ins. Co. of

N. Am., 44 Ohio St.3d 17, 20, 540 N.E.2d 266 (1989). And as a general rule, “the denial of

summary judgment is not a final, appealable order.” Hubbell v. City of Xenia, 115 Ohio

St.3d 77, 2007-Ohio-4839, 873 N.E.2d 878, ¶ 9. However, as relevant here, the General

Assembly carved out an exception for certain immunity rulings: “An order that denies a

political subdivision * * * the benefit of an alleged immunity from liability * * * is a final

order.” R.C. 2744.02(C).

       {¶7}    But this exception does not throw open the door to all interlocutory matters:

“appellate review under R.C. 2744.02(C) is limited to the denial of immunity.” Leasure v.

Adena Local School Dist., 2012-Ohio-3071, 973 N.E.2d 810, ¶ 43 (4th Dist.); Bonkoski v.

Lorain Cty., 2018-Ohio-2540, 115 N.E.3d 859, ¶ 12 (9th Dist.) (“An appeal taken under R.C.

2744.02(C), however, is limited to the issue of immunity.”). And this limitation precludes

us from reaching the merits of this case at this time. See State ex rel. Deem v. Village of

Pomeroy, 4th Dist. Meigs No. 17CA3, 2017-Ohio-2937, ¶ 9 (“[A]ppellate review under R.C.

2744.02(C) * * * does not authorize the appellate court to review the merits of the action.”);

                                                4
                       OHIO FIRST DISTRICT COURT OF APPEALS




Nagel v. Horner, 162 Ohio App.3d 221, 2005-Ohio-3574, 833 N.E.2d 300, ¶ 21 (4th Dist.)

(“We cannot decide whether the merits of the action otherwise warrant summary

judgment[] [b]ecause R.C. 2744.02(C) does not provide us with jurisdiction * * * .”).

       {¶8}   Therefore, to the extent the city invites us to determine the underlying merits

of this case, we find its appeal premature and dismiss that aspect of its appeal for want of

appellate jurisdiction. We can only review the issue of immunity at this juncture.

                                             B.

       {¶9}   With the scope of this appeal narrowed, we now consider whether immunity

applies to Mr. Brown’s claims—replevin and conversion—and to the property in dispute.

“[I]ssues regarding political-subdivision immunity under R.C. Chapter 2744 present

questions of law, ‘properly determined prior to trial and preferably on a motion for

summary judgment.’ ” Stanfield v. Reading Bd. of Edn., 2018-Ohio-405, 106 N.E.3d 197, ¶

5 (1st Dist.), quoting Scott v. Kashmiry, 2015-Ohio-3902, 42 N.E.3d 339, ¶ 14 (10th Dist.).

And of course, we review summary judgment determinations de novo.                Basinger v.

Pilarczyk, 137 Ohio App.3d 325, 327, 738 N.E.2d 814 (1st Dist.2000). Thus, our inquiry is

limited to whether the evidence, when viewed in Mr. Brown’s favor, permits only one

reasonable conclusion: that the city enjoys immunity from his claims. See Helton v. Fifth

Third Bank, 1st Dist. Hamilton No. C-180284, 2019-Ohio-5208, ¶ 28.

       {¶10} When determining whether the city should receive immunity, we follow a

three-tiered analysis. R.K. v. Little Miami Golf Ctr., 2013-Ohio-4939, 1 N.E.3d 833, ¶ 8 (1st

Dist.), citing Hubbard v. Canton City School Bd. of Edn., 97 Ohio St.3d 451, 2002-Ohio-

6718, 780 N.E.2d 543, ¶ 10. First, we assess whether the underlying conduct falls within the

general grant of immunity in R.C. 2744.02(A)(1) for damages caused pursuant to a

governmental or proprietary function. Id. Second, if the underlying conduct does fall

                                              5
                       OHIO FIRST DISTRICT COURT OF APPEALS




within the general grant of immunity, we then inquire whether any exception in R.C.

2744.02(B) applies. Id. And finally, if an exception applies, we assess whether any of the

statutory defenses in R.C. 2744.03 nonetheless preclude liability. Id. For simplicity’s sake,

we apply this analysis to each claim—replevin and conversion—in turn.

                                             1.

       {¶11} The city cannot survive the first tier of analysis on Mr. Brown’s replevin claim

because the claim sits outside of the general grant of immunity in R.C. 2744.02(A)(1). The

immunity statute represents the codification of the Political Subdivision Tort Liability Act.

Pavlik v. Cleveland, 8th Dist. Cuyahoga No. 92176, 2009-Ohio-3073, ¶ 12. And the general

grant of immunity provides that “a political subdivision is not liable in damages * * * .”

(Emphasis added.) R.C. 2744.02(A)(1). Thus, immunity under R.C. Chapter 2744 is limited

to damages in tort. Barton v. Cty. of Cuyahoga, 8th Dist. Cuyahoga No. 105008, 2017-

Ohio-7171, ¶ 25 (“By its very language and title, R.C. Chapter 2744 applies only to tort

actions for damages. * * * Immunity under R.C. Chapter 2744 is therefore not a defense for

claims involving declaratory judgment or injunctive relief.”). In contrast, replevin is “ ‘an

action whereby the owner or person entitled to repossession of goods or chattels may

recover those goods or chattels from one who has wrongfully distrained or taken or who

wrongfully detains such goods or chattels.’ ” Davis v. Springfield Police Dept., 2d Dist.

Clark No. 2003-CA-44, 2004-Ohio-1164, ¶ 11, quoting Black’s Law Dictionary 1299 (6th

ed.1990); see State, Dept. of Nat. Resources, Div. of Wildlife v. Prescott, 42 Ohio St.3d 65,




                                             6
                          OHIO FIRST DISTRICT COURT OF APPEALS




67, 537 N.E.2d 204 (1989) (“A writ of replevin * * * is a remedy sought in a civil action

contesting the right to possession of personal property.”).1

        {¶12} The city features three cases from our sister districts in an effort to convince

us that immunity nonetheless applies to replevin. But this argument mischaracterizes the

holdings of those cases. First, in Davis v. Springfield Police Dept., 2d Dist. Clark No. 2003-

CA-44, 2004-Ohio-1164, while the plaintiff filed a complaint, in replevin, seeking damages

for emotional distress after police seized his property, the Second District clarified, in

affirming tort immunity for the police, that the plaintiff’s claim was not actually for replevin.

Id. at ¶ 1, 11. As the court explained, because “[the plaintiff] does not seek the return of his

property, but rather seeks monetary damages for emotional distress * * * * his action is not

truly an action for replevin, it is an action sounding in tort.” Id. at ¶ 11. Second, in Pavlik v.

Cleveland, 8th Dist. Cuyahoga No. 92176, 2009-Ohio-3073, police impounded and sold a

motorcycle when the registered owner failed to reclaim it. Id. at ¶ 6. The true owner of the

motorcycle filed a replevin claim, seeking its return or its fair market value. Id. at ¶ 7.

Although the Eighth District determined that immunity protected the city, as a practical

matter, the court’s conclusion could only apply to the alternative claim for damages because

the motorcycle was not returnable (thus rendering replevin moot). See R.C. 2737.14 (“If



1 Although the issue is not before us, we recognize that replevin claims may also include incidental
monetary damages. See R.C. 2737.14; State, Dept. of Nat. Resources, Div. of Wildlife v. Prescott, 42 Ohio
St.3d 65, 67, 537 N.E.2d 204 (1989) (“Where the action is for the purpose of regaining possession of the
property it is an action in rem, and when damages are sought to assuage wrongful detention the action is
in personam.”), citing Jedlicka v. Good Mechanical Auto Co., 21 Ohio App.3d 19, 21, 486 N.E.2d 121 (8th
Dist. 1984) (“Replevin is a remedy and a civil action by which the owner or one who has a general or
special interest in specific and identifiable personal property and the right to its immediate possession
seeks to recover the possession of such property in specie, the recovery of damages, if it is sought, being
only incidental.”), quoting 18 Ohio Jurisprudence 3d, 536–37, (1980) Conversion and Replevin, Section
66; but see R.C. 2737.14 (“If delivery of the property cannot be made, the action may proceed as a claim
for conversion upon due notice * * * .”).


                                                    7
                       OHIO FIRST DISTRICT COURT OF APPEALS




delivery of the property cannot be made, the action may proceed as a claim for conversion

upon due notice * * * .”). Importantly, the court crystalized this very distinction by noting

that, had it still possessed the motorcycle, the city would have been obligated under R.C.

2933.41 to return it. Id. at ¶ 26. In other words, immunity would not have shielded the city

from performing its statutory duty to return the motorcycle. Id. Finally, in Studer v. Seneca

Cty. Humane Soc., 3d Dist. Seneca No. 13-99-59, 2000 WL 566738 (May 4, 2000), the

plaintiff sued a county’s humane society after it confiscated a large number of malnourished

animals from the plaintiff’s property, euthanizing most of them and adopting out the

remaining few. Id. at *1. The plaintiff brought a few claims, including a replevin and

conversion claim, and the trial court granted summary judgment for the humane society,

based in part on immunity. Id. at *1, *2. But in affirming the trial court on the immunity

issue, the Third District clarified that “the trial court properly granted summary judgment

on the basis of immunity with respect to the tort claim, namely conversion * * * .” Id. at *4.

Furthermore, the court remanded the replevin claim for further proceedings, while noting

that the replevin claim would have to proceed against the new owners. Id. at *6 (“[A]n

action in replevin may only be asserted against those ‘having, at the time the suit is begun,

actual or constructive possession and control of the property.’ ”), quoting Black v. City of

Cleveland, 58 Ohio App.2d 29, 32, 387 N.E.2d 1388 (8th Dist.1978). In sum, nothing about

these cases suggests that immunity should apply to replevin.

       {¶13} In light of the plain language of the statute, and Ohio caselaw, we decline to

extend tort immunity under R.C. Chapter 2744 to the replevin claims presented by Mr.

Brown, so far as they seek the repossession of property. Such claims seeking the return of

property do not constitute an action for damages, as provided by the statute. See R.C.

2744.02(A)(1). And, indeed, the city’s theory would present a troubling result—the city

                                              8
                       OHIO FIRST DISTRICT COURT OF APPEALS




could seize property from its citizens and wrap itself in immunity to avoid ever returning it.

We therefore affirm the trial court’s decision to deny summary judgment on the city’s

immunity defense with respect to the replevin claim presented by Mr. Brown.

                                              2.

       {¶14} Having determined that immunity does not apply to the replevin claim, we

now turn to Mr. Brown’s conversion claim. For analytical ease, we assess the conversion

claim by dividing the property into two categories: (1) Listed Property—property listed in

the search warrant report (Exhibit D) and inventory report (Exhibit A); and (2) Unlisted

Property—property not listed in either report.

       {¶15} Listed Property.      We conclude that the city has immunity from any

conversion claim relating to the Listed Property because the evidence establishes that it was

seized pursuant to a governmental function. As already noted, R.C. 2744.02(A)(1) excludes

political subdivisions from tort liability for “governmental functions,” which includes “[t]he

provision or nonprovision of police * * * services.” R.C. 2744.01(C)(2)(a). Additionally,

Ohio courts have held that when police seize property in connection with the execution of a

warrant, the seizure constitutes a governmental function. Davis, 2d Dist. Clark No. 2003-

CA-44, 2004-Ohio-1164, at ¶ 12 (“[E]xecuting a search warrant is acting in connection with

a governmental function.”); Pavlik, 8th Dist. Cuyahoga No. 92176, 2009-Ohio-3073, at ¶ 23

(“[W]e find that police actions of seizing, impounding, and auctioning the motorcycle were

governmental functions * * * .”). Here, the evidence points in only one direction. The city

submitted two affidavits, from Jenny Schrage (the property room manager) and Matthew

Martin (a specialist who assisted with the search warrant), establishing that it took the

Listed Property pursuant to a search warrant. In contrast, Mr. Brown tendered no evidence

suggesting that the Listed Property was not taken pursuant to a police function. While he

                                              9
                        OHIO FIRST DISTRICT COURT OF APPEALS




highlights the discrepancy between the search warrant report (Exhibit D) and the inventory

report (Exhibit A), he fails to generate a material dispute of fact whether the city seized this

property in the course of undertaking police services. Neither does Mr. Brown show why

the city was required to file a copy of the search warrant—the law only requires a showing

that it was taken pursuant to a governmental function (which the city established by

affidavit). R.C. 2744.02(A)(1). Finally, Mr. Brown’s affidavit does not provide any evidence

contradicting the city’s evidence in this respect. In fact, his complaint appears to concede

that these items were taken at the time of the execution of the arrest and search warrants.

Thus, when viewing the evidence in a light most favorable to Mr. Brown, a reasonable jury

could only conclude that the Listed Property was taken pursuant to a governmental

function.

       {¶16} Having concluded that the Listed Property falls within the general grant of

immunity, we next consider whether any exception applies.           And Mr. Brown has not

demonstrated that any such exception exists. Subsection (B) of R.C. 2744.02 provides some

exceptions to immunity: (1) negligent operation of a motor vehicle; (2) negligent conduct

relating to proprietary functions; (3) negligent maintenance of roads; (4) negligent conduct

causing injury on government buildings or grounds; and (5) any express exceptions

otherwise provided by law. None of the specific exceptions apply to this case based on our

record, nor has Mr. Brown identified any other statutory provision imposing liability on the

city in this context.   We thus conclude that the city has immunity from Mr. Brown’s

conversion claim against the Listed Property.

       {¶17} Unlisted Property.      Finally, we conclude that the city did not establish

summary judgment entitlement to immunity for conversion of the Unlisted Property (items

not reflected in the city’s reports, Exhibits A and D). The Ohio Supreme Court explains that

                                              10
                       OHIO FIRST DISTRICT COURT OF APPEALS




“a party seeking summary judgment * * * bears the initial burden of informing the trial

court of the basis for the motion * * * .” Dresher v. Burt, 75 Ohio St.3d 280, 293, 662

N.E.2d 264 (1996). Thus, to obtain summary judgment regarding the Unlisted Property, the

city must “specifically point to some evidence * * * which affirmatively demonstrates that

[Mr. Brown] has no evidence to support [his] claims.” Id. Here, the city simply argues that

it never possessed the Unlisted Property in the first place. The city may well be correct. But

as we have already noted, the merits of this case exceed the scope of our appellate review at

this juncture. State ex rel. Deem, 4th Dist. Meigs No. 17CA3, 2017-Ohio-2937, at ¶ 9. We

are only concerned with whether the Unlisted Property (if seized) was taken pursuant to a

governmental function. And viewing the evidence in a light most favorable to Mr. Brown,

the city’s affidavits demonstrate only that it took the Listed Property pursuant to the search

warrant. Thus, if the city does in fact possess the Unlisted Property (as Mr. Brown insists),

the city failed to establish at summary judgment that it did so pursuant to a governmental

function.


                                        *      *      *

       {¶18} In light of the foregoing analysis, we conclude that the trial court erred by not

granting summary judgment for the city on the conversion claim against the Listed Property

(items on Exhibit A and Exhibit D). However, we affirm the trial court’s denial of summary

judgment on the city’s immunity claim for conversion against the Unlisted Property (items

not listed on Exhibit A and Exhibit D). Furthermore, we affirm the trial court’s denial of

summary judgment regarding immunity as to Mr. Brown’s replevin claim against all items.

Finally, because the trial court ruled in the city’s favor (and on the merits) regarding the two

vehicles, we do not review that determination and dismiss the city’s appeal with respect to


                                              11
                       OHIO FIRST DISTRICT COURT OF APPEALS




the merits for want of appellate jurisdiction. We therefore sustain in part, overrule in part

the city’s assignment of error, and dismiss in part the city’s appeal and remand this cause

for further proceedings consistent with this opinion.

                                                                       Judgment accordingly.

MYERS, P. J., and CROUSE, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                              12